Wyly, J.
The defendant, the People’s Insurance Company, appeals from the judgment obtained against it by the City of New Orleans for $957 for taxes on its capital for the year 1873.
The defense is that there is no law or ordinance authorizing the tax on the capital stock of an insurance company, and if any, it is unconstitutional.
Article 118 of the constitution requires taxation to be equal and uniform, and it specially authorizes the General Assembly to exempt from *520taxation property actually used for church, school or charitable purposes. This special authority to exempt property used for certain purposes, has been held by this court to carry with it an implied inhibition from exempting from taxation property used for other purposes, that is to say, property not actually used for church, school or charitable purposes.
We find in the record authority for collecting the tax, and that authority is not repugnant to the constitution. Because the defendant is required to pay a license, is no reason why property owned by it should not be taxed like other property by the city of New Orleans. See City of New Orleans v. Salamander Insurance Company, 25 Ah. 650.
Judgment affirmed.